Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalabic et al (US Pre-Granted Publication No. US 2020/0307691 A1 hereinafter “Kalabic”).

	Regarding claim 1 Kalabic discloses:

	A method for controlling a vehicle having an autonomous mode and a semi-autonomous mode, (Kalabic [0001] [0003] [0005] fig. 2A) the method comprising the steps of: generating, in response to an input, at least one control signal for controlling the vehicle by a control system, (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position) wherein the control system utilizes a common control scheme for both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, gear shift wherein the examiner interprets a common control scheme as a shared means of controlling the vehicle, such as steering inputs, braking, controlling a throttle, etc.) wherein the input is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input is a pseudo-driver input when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position) and transmitting the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle. (Kalabic [0005-0008] 

	Regarding claim 2 Kalabic discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 3 Kalabic discloses all of the limitations of claim 1 and further disclose:

	The method of claim 1, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 4 Kalabic discloses all of the limitations of claim 3 and further discloses:

	The method of claim 3, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-0006] [0009] [0050] wherein the driver can 

	Regarding claim 8 Kalabic discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein: when the input is the driver input, the input is provided to a cost function to set a driver tracking cost; (Kalabic [0107] wherein the driver determines the action and the vehicle identifies the cost of the driver initiated lane change) and when the input is the pseudo-driver input, the input is provided to the cost function to set a pseudo-driver tracking cost. (Kalabic [0085] [0119] [0126] wherein the vehicle system includes predefined transitions to determine the cost of a lane change or lane keeping activity i.e. not when the driver initiates a movement).

	Regarding claim 9 Kalabic discloses:

	A system for controlling a vehicle having an autonomous mode and a semi-autonomous mode, the system comprising: one or more processors; (Kalabic [0017]) a memory in communication with the one or more processors, the memory storing: a command generating module that when executed by the one or more processors cause the one or more processors to generate, (Kalabic [0048]) in response to an input, at least one control signal for controlling the vehicle by an control system, wherein the control system utilizes a common control scheme for both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, wherein the input is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input is a pseudo-driver input when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position) and a transmission module that when executed by the one or more processors cause the one or more processors to transmit the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle. (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position).

	Regarding claim 10 Kalabic discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 11 Kalabic discloses all of the limitations of claim 9 and further discloses:

The system of claim 9, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 12 Kalabic discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-0006] [0009] [0050] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 16 Kalabic discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the command generating module further includes instructions that when executed by the one or more processors cause the one or more processors to: (Kalabic [0017]) when the input is the driver input, provide the input to a cost function to set a driver tracking cost; (Kalabic [0107] wherein the driver determines the action and the vehicle identifies the cost of the driver initiated lane change) and when the input is the pseudo-driver input, provide the input to a constraint function to set a constraint. (Kalabic [0085] [0119] [0126] wherein the vehicle system includes predefined transitions to determine the cost of a lane change or lane keeping activity i.e. not when the driver initiates a movement).

	Regarding claim 17 Kalabic discloses:

	A non-transitory computer-readable medium (Kalabic [0048])  for controlling a vehicle having an autonomous mode and a semi-autonomous mode and including instructions that when executed by one or more processors cause the one or more processors to: (Kalabic [0017]) generate, in response to an input, at least one control signal for controlling the vehicle by a control system, (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position) wherein the control system utilizes a common control scheme for both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, gear shift) wherein the input is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input is a pseudo-driver input when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position) and transmit the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle. (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position).

claim 18 Kalabic discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable medium of claim 17, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 19 Kalabic discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable medium of claim 17, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 20 Kalabic discloses all of the limitations of claim 19 and further discloses:

	The non-transitory computer-readable medium of claim 19, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalabic in view of Berntorp et al. (US Pre-Granted Publication No. US 2020/0290625 A1 hereinafter “Berntorp”).

	Regarding claim 5 Kalabic discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the pseudo-driver input is a stabilizing prediction steering command.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the pseudo-driver input is a stabilizing prediction steering command.” (Berntorp [0098] wherein the autonomous or semiautonomous control takes over when at the limit to correct driver instabilities).



	Regarding claim 6 Kalabic in view of Berntorp disclose all of the limitations of claim 5 and further discloses:

	The method of claim 5, wherein the stabilizing prediction steering command is a stable lane keeping feedforward command. (Kalabic [0017] [0085] [0095] [0122] wherein the vehicle continuously tracks the center line to ensure the vehicle is in a lane keeping mode i.e. the system is using data ahead of and at the vehicle instead of information from behind to follow a center line).

	Regarding claim 7 Kalabic in view of Berntorp discloses all of the limitations of claim 6 and further discloses:

	The method of claim 6, wherein the stable lane keeping feedforward command includes a trajectory that substantially follows an optimal trajectory or a lane center line, wherein the lane center line is a calculated line that is located between a right edge and a left edge of a lane the vehicle is travelling on. (Kalabic [0122] wherein the vehicle lane keeping system uses a centerline of a travel lane to ensure the lane keeping is maintained).

	Regarding claim 13 Kalabic discloses all of the limitations of claim 9 but does not appear to further disclose:

	wherein the pseudo-driver input is a stabilizing prediction steering command.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the pseudo-driver input is a stabilizing prediction steering command.” (Berntorp [0098] wherein the autonomous or semiautonomous control takes over when at the limit to correct driver instabilities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pseudo driver stability command of Berntorp with the vehicle system of Kalabic because one of ordinary skill would have been motivated to make this modification in order to ensure that the autonomous or semiautonomous driving modes behave in a safe manner that does not place the vehicle in an unstable slip condition (Berntorp [0014] [0098]).

	Regarding claim 14 Kalabic in view of Berntorp discloses all of the limitations of claim 13 and further discloses

	The method of claim 13, wherein the stabilizing prediction steering command is a stable lane keeping feedforward command. (Kalabic [0017] [0085] [0095] [0122] wherein the vehicle 

	Regarding claim 15 Kalabic in view of Berntorp discloses all of the limitations of claim 14 and further discloses:

	The method of claim 14, wherein the stable lane keeping feedforward command includes a trajectory that substantially follows an optimal trajectory or a lane center line, wherein the lane center line is a calculated line that is located between a right edge and a left edge of a lane the vehicle is travelling on. (Kalabic [0122] wherein the vehicle lane keeping system uses a centerline of a travel lane to ensure the lane keeping is maintained).
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0187879 A1 discloses an autonomous driving system when necessary, such as when the driver is inattentive 
US 2019/0101917 A1 discloses a system for stable autonomous driving based on predicted states 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/
Supervisory Patent Examiner, Art Unit 3664